Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on August 24, 2021. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meadow US2017/0369167 in view of Kimchi US2015/0120094 (“Kimchi”).

Regarding claim(s) 1. Meadow discloses an emergency or medical package comprising: 
a body; attachment fittings, for attachment to complementary fittings of an Unmanned Aerial Vehicle (UAV) (fig. 1, fig. 2, FIG. 3A illustrates a UAV lowering a medical treatment kit without a thruster in accordance with an embodiment of the present invention;); and 
a plurality of compartments for housing medical or emergency supplies (FIG. 5, items that may be contained in an exemplary medical treatment kit 510), including a compartment for a headset to be worn by a user (para. 82, multimedia headset or glasses 504), the headset providing for two-way audio and visual communication between a user of the headset at an emergency scene and a remote person (para. 82, audio video devices with telemetry links), the remote person being remote from the package (para. 82, audio video devices with telemetry links), 
Meadow does not explicitly disclose the plurality of compartments including a plurality of locked compartments and providing each locked compartment with medical equipment for a particular medical emergency, each locked compartment being openable only by the remote person, whereby the remote person can open each selected locked compartment independently based on the particular medical emergency to permit access to the medical equipment contained therein.
	Kimchi teaches another UAV delivery system and plurality of compartments including a plurality of locked compartments and providing each locked compartment with medical equipment for a particular medical emergency, each locked compartment being openable only by the remote person, whereby the remote person can open each selected locked compartment independently (Para. 86, each storage compartment may include various security or other components. For example, looking at the expanded view of storage compartment 457, disposed within the cavity the storage compartment may include a locking mechanism 469, which may be controlled remotely by the command component of the control station 401 via the storage compartment management component. The locking component may be configured to secure the door 475 in a closed position. Likewise, the locking component may be configured to engage with the side 410 of the container 481 such that when the door 475 of the storage compartment 457 opens the side 410 of the container 480 also opens.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Meadow by incorporating the applied teaching of Kimchi to authorize different access to medical supplies based on different medical conditions to improve medical treatment procedures.

Regarding claim(s) 2. Meadow in view of Kimichi further teaches wherein the headset communicates wirelessly with the package, and the package includes wireless communication, directly or indirectly, with the remote person (para. 23, The system may also include examples where the medical treatment kit includes a voice communication link with an emergency command center. ).

Regarding claim(s) 3. Meadow in view of Kimichi further teaches the package additionally includes vital signs measuring equipment for measuring at least one of a person's pulse, blood pressure and temperature, and for transmitting data from those measurements to the remote person (para. 42, . Exemplary payloads may include, but not limited to, an automated external defibrillator, a wearable device or a sticker based bio-telemetry devices (e.g., to monitor heart rate, blood pressure, EKG, pulse oximetry, etc.).)

Regarding claim(s) 4. Meadow in view of Kimichi further teaches wherein the vital signs measuring equipment communicates with the package  (para. 42, . Exemplary payloads may include, but not limited to, an automated external defibrillator, a wearable device or a sticker based bio-telemetry devices (e.g., to monitor heart rate, blood pressure, EKG, pulse oximetry, etc.).)

Regarding claim(s) 5. Meadow in view of Kimichi further teaches wherein the vital signs measuring equipment additionally include sensors for measuring respiration rate and an blood oximeter measuring blood oxygen levels  (para. 42, . Exemplary payloads may include, but not limited to, an automated external defibrillator, a wearable device or a sticker based bio-telemetry devices (e.g., to monitor heart rate, blood pressure, EKG, pulse oximetry, etc.).)

Regarding claim(s) 6. Meadow in view of Kimichi further teaches wherein at least one of the locked compartments can only be opened by a signal sent by the remote person, to enable the remote person to have control of access to at least some of the medical supplies (see claim 1 for Kimchi citation).

Regarding claim(s) 7. Meadow in view of Kimichi further teaches wherein the plurality of locked compartments are provided with at least one of: an automated external defibrillator; an epinephrine autoinjector; and a clot-dissolving drug (para. 42, first aid kit, camera, loud speaker, a hat with wireless video camera attached, Wi-Fi transmitter, computer tablet and power supply. Usage of certain medical devices such as a defibrillator may be extremely time-sensitive, and fast access to such devices is critical if they are not already onsite.)

Regarding claim(s) 8. Meadow in view of Kimichi further teaches wherein the headset includes a camera mounted to show the same view as the user of the headset and including microphone to pick up ambient sounds, whereby the remote person is provided with substantially the same audio and visual information as the user (para. 73, Camera Glasses 504 illustrated in FIG. 5, or any other type of headgear worn by a bystander, enable the ECC operator 410 to see what the bystander sees in real-time. Imagery captured by camera glasses 504 may be transmitted back to the ECC 403 and to the medical staff via radio data links 406, 407, 408, 409.)

Regarding claim(s) 9. Meadow in view of Kimichi teaches wherein the camera on the headset is provided with adjustable functions, included at least a zoom function, remotely operable by the remote person (para. 73, Camera Glasses 504 illustrated in FIG. 5, or any other type of headgear worn by a bystander, enable the ECC operator 410 to see what the bystander sees in real-time. Imagery captured by camera glasses 504 may be transmitted back to the ECC 403 and to the medical staff via radio data links 406, 407, 408, 409.) 

Regarding claim(s) 10. Meadow in view of Kimichi teaches wherein the UAV is provided with a light source for illuminating and indicating a landing zone below the UAV, as the UAV descends and lands (para. 51, the Delivery Zone 105 and/or the Landing Zone may be described by image data, and UAV 101 may recognize the Delivery Zone 105 and/or Landing Zone by use of image recognition. For example, when an Unmanned Aerial Vehicle 101 approaches a Landing.)

Regarding claim(s) 11. Meadow in view of Kimichi teaches wherein the UAV is provided with at least one of another light source and an audio source, to warn bystanders of the approach and landing of the UAV (See claim 1 for rational and additionally para. 77, Individual caregivers may have supplemental image capture devices attached to themselves, such as in a headset, camera equipped glasses, a hat, a helmet, a body-worn device clipped onto clothing, and so forth. A multiplexer may receive and feed the imagery and telemetry data from sensors via cellular connection. In this manner, an ECC operator 410 may see what a technician, caregiver or bystander sees and hears.)

Regarding claim(s) 15. Meadow in view of Kimichi teaches wherein the headset is provided in one of the unlocked compartments of the package (See claim 1 for rational and additionally para. 77, Individual caregivers may have supplemental image capture devices attached to themselves, such as in a headset, camera equipped glasses, a hat, a helmet, a body-worn device clipped onto clothing, and so forth. A multiplexer may receive and feed the imagery and telemetry data from sensors via cellular connection. In this manner, an ECC operator 410 may see what a technician, caregiver or bystander sees and hears.)

Regarding claim(s) 12. Meadow in view of Kimichi teaches wherein the attachment fittings are mounted on arms of the UAV (para. 24, One general aspect includes a system providing precise placement of a payload carried by an unmanned aerial vehicle (UAV) to a delivery zone, the system including: a mechanism to fixedly attach a payload to the UAV. The system also includes a location determination device to determine a location of the UAV. The system also includes a drop line including a proximate end coupled to the UAV and a distal end for positioning in a delivery zone. The system also includes a coupling device for slidingly attaching the payload to the drop line.)

Regarding claim(s) 13. Meadow in view of Kimichi teaches wherein at least one of the attachment fittings and complementary fittings comprise a sensor to detect correct attachment of the package to the UAV (para. 24, One general aspect includes a system providing precise placement of a payload carried by an unmanned aerial vehicle (UAV) to a delivery zone, the system including: a mechanism to fixedly attach a payload to the UAV. The system also includes a location determination device to determine a location of the UAV. The system also includes a drop line including a proximate end coupled to the UAV and a distal end for positioning in a delivery zone. The system also includes a coupling device for slidingly attaching the payload to the drop line.)

Regarding claim(s) 14. Meadow in view of Kimichi teaches further comprising a speaker and a display screen for displaying instructions of the remote person (See claim 1 for rational and additionally para. 77, Individual caregivers may have supplemental image capture devices attached to themselves, such as in a headset, camera equipped glasses, a hat, a helmet, a body-worn device clipped onto clothing, and so forth. A multiplexer may receive and feed the imagery and telemetry data from sensors via cellular connection. In this manner, an ECC operator 410 may see what a technician, caregiver or bystander sees and hears.)

Regarding claim(s) 15. Meadow in view of Kimichi teaches wherein the headset is provided in one of the unlocked compartments of the package (See claim 1 for rational and additionally para. 77, Individual caregivers may have supplemental image capture devices attached to themselves, such as in a headset, camera equipped glasses, a hat, a helmet, a body-worn device clipped onto clothing, and so forth. A multiplexer may receive and feed the imagery and telemetry data from sensors via cellular connection. In this manner, an ECC operator 410 may see what a technician, caregiver or bystander sees and hears.)

Regarding claim(s) 16. Meadow in view of Kimichi teaches further comprising a start button on the package to initiate the use of the package by actuation of the start button by the remote person (See claim 1 for rational and additionally para. 77, Individual caregivers may have supplemental image capture devices attached to themselves, such as in a headset, camera equipped glasses, a hat, a helmet, a body-worn device clipped onto clothing, and so forth. A multiplexer may receive and feed the imagery and telemetry data from sensors via cellular connection. In this manner, an ECC operator 410 may see what a technician, caregiver or bystander sees and hears.)

Regarding claim(s) 17. Meadow in view of Kimichi teaches wherein actuation of the start button causes an unlocked compartment containing the headset to open to present the headset to the remote person and to cause instructions for use of the headset to be provided to the remote person (See claim 1 for rational and additionally para. 77, Individual caregivers may have supplemental image capture devices attached to themselves, such as in a headset, camera equipped glasses, a hat, a helmet, a body-worn device clipped onto clothing, and so forth. A multiplexer may receive and feed the imagery and telemetry data from sensors via cellular connection. In this manner, an ECC operator 410 may see what a technician, caregiver or bystander sees and hears.).or bystander sees and hears.)

Regarding claim(s) 18. Meadow in view of Kimichi teaches wherein the body is formed from a light but impact resistant material (para. 50, The landing spot may include various types of surfaces, such as, for example, one or more of: grass, concrete, tarmac, wood, composite, glass, plastic, mesh, or other support structure capable of supporting the Unmanned Aerial Vehicle 101.)

Regarding claim(s) 19. Meadow in view of Kimichi teaches wherein the body is formed from a fiber reinforced plastic material (para. 50, The landing spot may include various types of surfaces, such as, for example, one or more of: grass, concrete, tarmac, wood, composite, glass, plastic, mesh, or other support structure capable of supporting the Unmanned Aerial Vehicle 101.)

Regarding claim(s) 20. Meadow in view of Kimichi teaches wherein the body is formed from a waterproof material (para. 50, The landing spot may include various types of surfaces, such as, for example, one or more of: grass, concrete, tarmac, wood, composite, glass, plastic, mesh, or other support structure capable of supporting the Unmanned Aerial Vehicle 101.).
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666